Citation Nr: 0300590	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran served on active duty from April 1953 to 
January 1957 and from March 1957 to August 1973.

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  In that decision, the 
RO, in pertinent part, denied the issue of whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for gastritis, granted 
service connection for bilateral hearing loss and for 
hemorrhoids, and assigned noncompensable ratings to each 
of these service-connected disabilities, effective from 
August 1996.

In February 2000, the Board of Veterans' Appeals (Board) 
denied the veteran's petition to reopen his claim for 
service connection for gastritis and denied his claims for 
compensable ratings for his service-connected bilateral 
hearing loss and hemorrhoids.  Thereafter, the veteran 
appealed the case to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2001 order, the 
Court granted a joint motion of the parties to vacate and 
remand the Board's February 2000 denial of compensable 
ratings for the service-connected bilateral hearing loss 
and hemorrhoids.  The Court dismissed the appeal of the 
remaining (new and material) issue. 

The Board remanded the veteran's claim to the RO in 
December 2001 for development consistent with the April 
2001 Court order.  The requested development has been 
completed, and the case has been returned to the Board for 
further review. 


FINDINGS OF FACT

1.  The veteran's hemorrhoids have been productive of no 
more than moderate disability since August 6, 1996. 

2.  The veteran's hearing is no worse than Level II for 
the right ear, and Level III for the left ear; he does not 
have an exceptional pattern of hearing impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.114, 
Code 7336 (2002).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. §§ 4.7, 4.85, 4.86 Code 6100 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned to his 
service connected hemorrhoids and bilateral hearing loss 
have not been met.  He argues that his hemorrhoids flare-
up three or four times each year, and will then be 
productive of pain and bleeding.  He further argues that 
his hearing loss makes it difficult to hear his wife and 
grandchildren.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
Board finds that these duties have both been met.  

The veteran received timely notice of the decision on 
appeal, and he has been provided with a Statement of the 
Case and Supplemental Statements of the Case that contain 
the laws and regulations concerning his claim, the rating 
code governing the evaluation of his disability, and an 
explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  The December 2001 remand directed that all 
previously unobtained private and VA treatment records 
dated from 1996 to the present be obtained.  The veteran 
was requested to provide a list of his care providers in a 
January 2002 letter, and to provide authorization for VA 
to obtain these records.  VA has obtained all medical 
records that have been identified by the veteran.  The 
December 2001 remand also directed that the veteran be 
afforded medical examinations in conjunction with his 
claim, and this has been accomplished.  The January 2002 
letter further explained to the veteran what evidence he 
was responsible for obtaining, what evidence VA would 
obtain, and what assistance would be given the veteran by 
VA in developing his claim.  The August 2002 supplemental 
statement of the case gave the veteran the provisions of 
the VCAA.  The Board must conclude that the duties to 
notify and assist have been completed, that the veteran 
was made aware of what evidence he should provide and what 
evidence would be obtained by VA, and that the veteran was 
informed as to what was required to prevail in his 
appeals.  Therefore, the Board finds that an additional 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based 
on the average impairment of earning capacity they 
produce, as determined by considering current 
symptomatology in the light of appropriate rating 
criteria.  38 U.S.C.A. § 1155.  Consideration is given to 
the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered.  Consideration 
must be given to the ability of the veteran to function 
under the ordinary conditions of daily life.  38 C.F.R. § 
4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his 
disabilities assigned following the grant of service 
connection.  The Court has found that there is a 
distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim 
for service connection to the present is of importance in 
determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect 
the changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  

Hemorrhoids

Entitlement to service connection for hemorrhoids was 
initially established in the October 1996 rating decision 
on appeal.  A zero percent evaluation was assigned for 
this disability, with an effective date of August 6, 1996, 
and this evaluation remains in effect.  

External or internal hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures are evaluated 
as 20 percent disabling.  Hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue 
evidencing frequent recurrences are evaluated as 10 
percent disabling.  Mild or moderate hemorrhoids are 
evaluated as zero percent disabling.  38 C.F.R. § 4.114, 
Code 7336.

The evidence includes the report of a September 1996 VA 
examination of the rectum and anus.  The veteran had a 
history of developing hemorrhoids in 1955.  These had been 
treated with local salve and other topical ointments.  The 
veteran reported periodic flare-ups, especially during 
bouts of constipation.  There was some occasional bleeding 
in passing hard stool.  The veteran had subjective 
complaints of swelling, irritation, and itching during 
flare-ups.  On examination, there was some peri-anal 
excoriation.  There was a small hemorrhoid at 8 o'clock, 
which was currently very small and insignificant.  The 
rectal examination revealed no masses or internal 
hemorrhoids.  There was no associated anemia.  The 
diagnosis was external hemorrhoid.  

A letter was received from the veteran's private doctor in 
September 1999.  The doctor said that the veteran was his 
patient, and that the veteran had a longstanding history 
of large hemorrhoids, which would bleed intermittently and 
cause him significant discomfort.  

The veteran underwent an additional VA examination in 
September 1999.  On examination, the veteran had no 
external hemorrhoids, and the examiner could not feel any 
internal hemorrhoids.  The anal area looked very normal.  
The one exception was that the veteran had a skin tag, 
which was characteristic of a sentinel pile, which was 
almost always associated with a chronic fissure that comes 
and goes in the manner described by the veteran.  On this 
basis, the examiner concluded that the veteran had a 
recurrent fissure en anal with a sentinel pile.  The 
condition was not disabling and it was not severe, 
although the examiner noted that surgical repair was a 
possibility.  The diagnosis was chronically recurrent mild 
fissure en anal with sentinel pile.  

The veteran was examined again in July 2002 by the same VA 
examiner who saw him in September 1999.  The claims folder 
was reviewed in conjunction with the examination.  The 
veteran complained that a hard bowel movement would 
irritate his hemorrhoids.  He would take hot baths before 
a bowel movement to alleviate this condition.  He said 
another doctor told him his hemorrhoids had been irritated 
by his past radiation treatment for cancer of the 
prostate.  The veteran stated he had bad days and good 
days with his bowel movements, and that he was currently 
having a good day.  On examination, there was a skin tag 
at the 10 o'clock position.  This might have been a 
hemorrhoid years ago, but it was currently fibrotic, and 
was to be classified as a skin tag.  The examination was 
negative for both internal and external hemorrhoids.  
There was no blood, and the anal canal was normal.  No 
fissures or fistulas were apparent.  The examiner stated 
that the veteran did not really have recurrences, but he 
did have problems with the occasional hard bowel movement.  
It was impossible to talk about the severity of the 
hemorrhoids on recurrence because he did not currently 
have hemorrhoids.  There was no bleeding, and the veteran 
did not appear to be anemic.  

The Board is unable to find that the criteria for a 
compensable evaluation for the veteran's hemorrhoids have 
been met.  In order to receive a 10 percent evaluation, 
there must be evidence that the hemorrhoids are large or 
thrombotic, irreducible, and have excessive redundant 
tissue evidencing frequent recurrences.  The veteran 
reports occasional pain with a hard bowel movement.  In 
addition, the September 1999 statement from the veteran's 
private doctor notes that the veteran has a history of 
large hemorrhoids.  However, this statement does not 
indicate that large hemorrhoids were currently present.  
The veteran has been examined on three different occasions 
during the course of his appeal, and one of these 
examinations was conducted the same month the letter from 
the private doctor was received.  The September 1996 
examination showed a small hemorrhoid.  The September 1999 
and July 2002 examinations failed to find hemorrhoids, and 
the examiner noted that the veteran's condition was not 
disabling and not severe.  There is no evidence of anemia 
or bleeding, and no redundant tissue except for a small 
skin tag.  At this juncture, the Board notes that the 
September 1999 diagnosis was of a chronically recurrent 
mild fissure.  Under 38 C.F.R. § 4.114, Code 7336, the 
presence of a fissure would merit a 20 percent evaluation.  
But a careful reading of the September 1999 examination 
report shows that the examiner did not find that the 
veteran had a current fissure.  Instead, this diagnosis 
was based on the presence of a skin tag.  The same 
examiner stated that there was not a fissure on the July 
2002 examination, and did not repeat the diagnosis of anal 
fissures.  Therefore, as none of the symptomatology 
required for an increased evaluation have been 
demonstrated, the current zero percent evaluation is 
warranted.  Under 38 C.F.R. § 4.114, Code 7336.  

Hearing Loss

Entitlement to service connection for bilateral hearing 
loss was established in an October 1996 rating decision.  
The current zero percent evaluation was assigned, 
effective August 6, 1996.  

The regulations governing the evaluation of hearing loss 
were changed during the course of the veteran's appeal.  
These changes became effective June 10, 1999. 

When a law or regulation changes after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, the 
pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  
38 C.F.R. § 4.85.  The frequencies used for the evaluation 
of hearing loss, the percentage of speech discrimination 
used for the evaluation of hearing loss, and the tables 
used to determine the level of hearing impairment and the 
disability evaluation of each level of hearing impairment 
have not been changed.  The veteran has already been 
afforded the hearing tests required by the new 
regulations, and these were used by the RO in the 
evaluation of his claim.  Finally, the RO has evaluated 
the veteran's claim under the new regulations, and these 
regulations were provided to the veteran in the August 
2002 supplemental statement of the case.  Therefore, the 
Board is able to evaluate this claim under the new 
regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, 
the evaluations of defective hearing range from zero 
percent to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of 
the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables 
within the regulations.  The puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2002).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2002).

The veteran was afforded a VA hearing examination in 
September 1996.  His right ear had pure tone thresholds of 
30, 35, 55, and 75 decibels at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  His left ear had pure tone 
thresholds of 30, 45, 75, and 85 decibels at these same 
frequencies.  The average threshold for the right ear was 
49 decibels, and the average threshold for the left ear 
was 59 decibels.  Speech discrimination was 92 percent for 
the right ear, and 94 percent for the left ear.  This 
translates to Level I hearing for the right ear, and Level 
II hearing for the left ear.  When these findings are 
applied to Table VII in 38 C.F.R. § 4.85, it results in a 
zero percent evaluation.  

The veteran underwent an additional VA hearing examination 
in August 1999.  His right ear had pure tone thresholds of 
30, 35, 60, and 75 decibels at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  His left ear had pure tone 
thresholds of 30, 45, 75, and 85 decibels at these same 
frequencies.  The average threshold for the right ear was 
50 decibels, and the average threshold for the left ear 
was 59 decibels.  Speech discrimination was 90 percent for 
the right ear, and 86 percent for the left ear.  This 
equates to Level II hearing for the right ear, and Level 
III hearing for the left ear.  These findings result in a 
zero percent evaluation when applied to 38 C.F.R. § 4.85, 
Table VII.  

The veteran's most recent VA hearing examination was 
conducted in June 2002.  His right ear had pure tone 
thresholds of 35, 35, 65, and 80 decibels at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  His left 
ear had pure tone thresholds of 35, 45, 75, and 95 
decibels at these same frequencies.  The average threshold 
for the right ear was 54 decibels, and the average 
threshold for the left ear was 63 decibels.  Speech 
discrimination was 90 percent for the right ear, and 84 
percent for the left ear.  This translates to Level II 
hearing for the right ear, and Level III hearing for the 
left ear.  A zero percent evaluation is merited when these 
findings are applied to 38 C.F.R. § 4.85, Table VII.  

The Board finds that the evidence does not support 
entitlement to a compensable evaluation for the veteran's 
bilateral hearing loss.  None of the three hearing 
examinations show that his hearing loss is of such 
severity as to merit a higher evaluation under either the 
new or the old provisions of 38 C.F.R. § 4.85.  The 
provisions of 38 C.F.R. § 4.85 have also been considered, 
but the evidence does not show that the veteran has an 
exceptional pattern of hearing impairment.  

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required 
for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Therefore, the only possible interpretation of 
the most recent evidence is that the veteran's hearing 
loss is no worse than Level II for the right ear, and 
Level III for the left ear, and that, therefore, a 
compensable rating is not warranted.  38 C.F.R. § 3.321 
has been considered, but an unusual disability picture is 
not demonstrated by the evidence.


ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

